 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     LAUREN CROWE
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-mj-019 EFB
12             Plaintiff,                                 STIPULATION AND ORDER CONTINUING
                                                          PRELIMINARY HEARING AND EXCLUSION
13                           v.                           OF TIME
14   XAVIER ALEXANDER SPEROPOULOS, and
     LAUREN CROWE,
15                                                        Date: June 28, 2019
               Defendants.                                Time: 2:00 p.m.
16                                                        Court: Hon. Edmund F. Brennan
17

18
            Plaintiff United States of America, by and through its attorney of record, Assistant United
19
     States Attorney Grant Rabenn, and Defendants Xavier Alexander Speropoulos and Lauren
20
     Crowe, both individually and through their respective counsel of record, Christina Sinha and
21
     Todd D. Leras, hereby stipulate as follows:
22

23          1. The Complaint in this matter was filed on January 18, 2019.

24          2. By prior stipulations, the parties jointly moved for extensions of the time for
25              preliminary hearing pursuant to Rule 5.1(d) of the Federal Rules of Criminal
26
                Procedure. The most recent stipulation continued the preliminary hearing to June 28,
27
                2019, at 2:00 p.m.
28
                                                         1
     STIPULATION & ORDER CONTINUING TCH
           3. The parties now jointly move for a further extension of time for the preliminary
 1

 2            hearing to August 30, 2019, at 2:00 p.m., before the duty Magistrate Judge. This

 3            request is also made pursuant to Rule 5.1(d) of the Federal Rules of Criminal

 4            Procedure. The parties stipulate that there is good cause for the delay, as it allows the
 5
              defense reasonable time to review previously-produced discovery exceeding one
 6
              thousand pages of law enforcement reports, business records, and other documents
 7
              related to an alleged marijuana sales venture operated by means of the dark web. The
 8
              government has also recently provided proposed early resolution offers to both
 9

10            defendants. The parties further agree that the interests of justice served by granting

11            the continuance outweigh the best interests of the public and the Defendants in a
12            speedy trial, and respectfully ask the Court to so find.
13

14         Dated: June 26, 2019                          MCGREGOR W. SCOTT
                                                         United States Attorney
15
                                                         /s/ Grant Rabenn
16                                               By:     _______________________
17
                                                         GRANT B. RABENN
                                                         Assistant United States Attorney
18                                                       (Per email authorization)

19         Dated: June 26, 2019                          /s/ Christina Sinha
                                                         ___________________________
20                                                       CHRISTINA SINHA,
21                                                       Assistant Federal Defender
                                                         OFFICE OF THE FEDERAL DEFENDER
22                                                       Attorney for Defendant
                                                         XAVIER SPEROPOULOS
23                                                       (Per email authorization)
24         Dated: June 26, 2019                          /s/ Todd Leras
25                                                       ___________________________
                                                         TODD LERAS
26                                                       Attorney for defendant
                                                         LAUREN CROWE
27

28
     STIPULATION & ORDER CONTINUING
     PRELIMINARY HEARING
                                                        1
 1                                                  ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is
 4   hereby ORDERED that the preliminary hearing set for June 28, 2019, at 2:00 p.m., is continued
 5   to August 30, 2019, at 2:00 p.m., pursuant to Rule 5.1(d) of the Federal Rules of Criminal
 6   Procedure. Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that
 7   the interests of justice served by granting the continuance outweigh the best interests of the
 8   public and the Defendants in a Speedy Trial. The time between June 28, 2019 and August 30,
 9   2019 shall be excluded, and the time for the preliminary hearing extended, within the meaning of
10   18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow each defense counsel reasonable
11   time necessary to prepare each respective client’s defense.
12

13                  IT IS SO ORDERED.
14

15          Dated: June 27, 2019

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION & ORDER CONTINUING
     PRELIMINARY HEARING
                                                           2
